Citation Nr: 1505779	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-39 427	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the June 1989 Board of Veterans' Appeals (Board) decision which denied entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by the Department of Veterans Affairs (VA) from August 10, 1984 to March 2, 1985.

2.  Whether there was CUE in the August 1997 Board decision which denied entitlement to disability compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10 to 17, 1984 and from September 21, 1984 to March 2, 1985.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This matter is before the Board as an original action on the motion of the Veteran, in which he alleges CUE in June 1989 and August 1997 Board decisions that denied entitlement to compensation under 38 U.S.C.A. § 351 or 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 22, 1988 decision, the Board denied entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985.
	
2.  In a June 13, 1989 decision reconsidering a January 22, 1988 decision, the Board denied entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985.

3.  The correct facts, as they were known at the time of the June 13, 1989 decision, were before the Board, and the statutory or regulatory provisions extant at the time were correct and correctly applied.

4.  On August 14, 1997, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10 to 17, 1984 and from September 21, 1984 to March 2, 1985.

5.  In January 1999, the Court of Appeals for Veterans Claims (Court) affirmed the Board's August 1997 denial of the Veteran's claim.

CONCLUSIONS OF LAW

1.  The June 13, 1989 Board decision, denying disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).

2.  The August 14, 1997 Board decision, denying disability compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10 to 17, 1984 and from September 21, 1984 to March 2, 1985 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

A.  June 1989 Board Decision

On January 22, 1988, the Board denied entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985.  The evidence that the Board considered included VA treatment records and hearing testimony.  On June 13, 1989, the Board reconsidered the January 1988 decision and again denied disability compensation under 38 U.S.C.A. § 351 and the decision became final.  New evidence in the record as of June 1989 included additional VA treatment records, state hospital treatment records, and additional hearing testimony.  The Board decision found that the Veteran did not acquire additional disability as a result of VA treatment and that there was no indication of any negligence or carelessness in the treatment that was provided.  In addition, the Veteran was beyond the jurisdiction of VA during his court-ordered commitment at county and state medical facilities from August 17, 1984 to September 21, 1984.  See 38 C.F.R. § 3.358(c)(3) (1988).  The Veteran, however, asserts that the June 13, 1989 Board decision contains CUE because all of the evidence of record was not considered, including an opinion from a Dr. A.

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400-1411 (2014).  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Further, the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

The Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  The Board will therefore adjudicate the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits).

Based on a review of the June 13, 1989 Board decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.

To the extent the Veteran avers that the June 13, 1989 Board decision is contrary to several pieces of evidence that are favorable to his claim, his assertion reflects the position that the decision improperly weighed and evaluated the evidence of record, which is not CUE.  See 38 C.F.R. § 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (noting that an allegation of improperly weighing the evidence can never form the basis of CUE).  Moreover, at the time of the June 13, 1989 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Further, in the June 1989 decision, the Board apparently relied on the medical judgment provided by the medical members of the panel deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012) (unpublished). 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the Board on June 13, 1989 and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different). Thus, the Board finds there was no CUE in the June 13, 1989, Board decision, addressing the entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985, and the motion is denied.

B.  August 1997 Board Decision

In an August 14, 1997 decision, the Board denied disability compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10 to 17, 1984 and from September 21, 1984 to March 2, 1985.  In a January 1999 memorandum decision, the Court affirmed the Board's August 1997 denial of the Veteran's claim.  Pursuant to 38 C.F.R. § 20.1400(b)(1), the appellant is now prohibited from challenging the finality of the Board's August 1997 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's August 1997 decision has been replaced by the January 1999 Court decision, and as such, as a matter of law, the appellant is precluded from challenging the August 1997 Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  Furthermore, the appellant previously challenged the August 1997 Board decision on the basis of CUE.  The Board found in a November 2006 decision that the August 1997 decision was not subject to revision on the basis of CUE.  As such, this claim must be denied.





ORDER

The Veteran's motion to revise or reverse the June 13, 1989 Board decision, addressing entitlement to disability compensation under 38 U.S.C.A. § 351 (now § 1151) for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10, 1984 to March 2, 1985, to include as due to CUE, is denied. 

The appellant's motion to revise or reverse the August 14, 1997 Board decision that denied the appellant's claim seeking disability compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability as a result of hospitalization and treatment by VA from August 10 to 17, 1984 and from September 21, 1984 to March 2, 1985, to include as due to CUE, is denied.




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



